Citation Nr: 1417125	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-29 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for seborrheic keratosis and basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and daughter


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1957 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in Waco, Texas.  This case has been before the Board on several prior occasions.  It was most recently before the Board in July 2013, when it was remanded to the RO via the Appeals Management Center (AMC) for further development.  The development directed in the July 2013 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

The Veteran testified before the undersigned at a June 2011 hearing at the RO.  A transcript has been associated with the file.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  Symptoms of seborrheic keratosis and basal cell carcinoma were not chronic during any period of service. 

2.  Seborrheic keratosis and basal cell carcinoma did not manifest to a compensable degree within a year following service separation from any period of service.  

3. Symptoms of seborrheic keratosis and basal cell carcinoma have not been continuous since service separation from any service period.  

4.  The Veteran's current seborrheic keratosis and basal cell carcinoma are not related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for seborrheic keratosis and basal cell carcinoma have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Veteran contends he is entitled to service connection for seborrheic keratosis and basal cell carcinoma, described as black spots on the head, face and back, because these conditions developed as a result of in-service exposures.  For the reasons that follow, the Board finds service connection is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be awarded for certain disabilities, such as malignant tumors, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In this case, malignant tumors are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as malignant tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

The medical evidence of record shows the Veteran has a current diagnosis of seborrheic keratosis.  The medical evidence also shows the Veteran has a history of basal cell carcinoma, and is closely monitored for recurrence of this condition.  It appears unclear whether the Veteran in fact has a current diagnosis of basal cell carcinoma.  However, due to the recurrent nature of the condition and the evidence showing the Veteran is still closely monitored for it, the Board will afford the Veteran the benefit of the doubt.  Accordingly, the Board finds the Veteran has current disabilities of seborrheic keratosis and basal cell carcinoma.  The first element of his service connection claim is met.  

The Veteran has asserted he was exposed to gunpowder, fuel, and various other substances onboard his ship during his service in the Navy.  He believes that his seborrheic keratosis and basal cell carcinoma are a result of these exposures.  The Veteran appears to have advanced two theories of causation regarding these exposures.  The first is that the exposures directly caused his seborrheic keratosis and basal cell carcinoma, described by the Veteran as black spots on the head, face and back.  The second is that his in-service exposure to gunpowder residue resulted in a skin rash, and that the black spots later developed only in the areas where the rash was present, suggesting a causal relationship between the two skin conditions.

In its July 2013 decision denying the Veteran's service connection claim for dermatitis, the Board determined that the Veteran was exposed to gunpowder residue during service.  The Veteran's service treatment records appear complete, and do not contain any indication of complaints, symptoms, diagnoses, or treatment related to seborrheic keratosis, basal cell carcinoma, or any other skin condition.  Moreover, basal cell carcinoma or any other malignancy of the skin was not diagnosed within a year of service separation.  

The Board acknowledges the Veteran's belief that his in-service exposure to gunpowder residue, fuel, or other substances onboard his Navy ship caused his current seborrheic keratosis and basal cell carcinoma.  The Veteran is competent to provide evidence regarding the symptoms of his current disabilities and their onset, as well as his experiences in service.  However, as a layperson, the Veteran is not competent to provide evidence on a complex medical issue such as the etiology of his current skin disabilities.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

At his June 2011 Board hearing, the Veteran testified that the black spots on his head, face and back began to appear a few years after his separation from service.  The Veteran reported that his initial treatment for the black spots was provided at the Kansas City VA Medical Center (VAMC).  In an October 2007 statement, the Veteran reported that the Kansas City VAMC began removing the black spots from his skin in 1999.  

The Veteran's VA and private treatment records show he has a history of excision of basal cell carcinomas, as well as atypical moles and lesions on the skin.  There is no indication in the Veteran's treatment records that his seborrheic keratosis or basal cell carcinoma is a result of service.  October 2000 treatment records from the Kansas City VA Medical Center (VAMC) show the Veteran had a proven basal cell carcinoma removed from his nose.  September 2002 records from the same facility show the Veteran had an atypical mole, which was found to be benign, removed from his scalp.  The Veteran's treatment records also show a series of lesions and skin tags were removed from his scalp and face.  The October 2000 biopsy and excision appears to be the earliest indication of basal cell carcinoma in the medical evidence of record.  A January 2008 treatment record from the Temple, Texas VAMC shows the Veteran's seborrheic keratosis was first diagnosed in October 2003.  Thus, the first diagnosis of either basal cell carcinoma or seborrheic keratosis were rendered approximately 40 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Two medical opinions addressing a possible relationship between the Veteran's seborrheic keratosis and basal cell carcinoma and his service are of record.  The first is a July 2009 opinion solicited by the Veteran's representative and provided by a staff dermatologist at the Kansas City VAMC, Dr. B.C. Dr. B.C. stated that based on a review of the Veteran's pathology results, none of his current skin condition diagnoses were due to his service in the military.  This opinion does not indicate whether the Veteran's claims file was reviewed.  

The second medical opinion of record was obtained in accordance with the Board's July 2013 remand and provided by the VA examiner who evaluated the Veteran's skin disabilities in February 2013.  The examiner's September 2013 opinion indicates that the Veteran's claims file was reviewed.  The examiner opined that the Veteran's current skin disabilities were less likely than not a result of his service.  The examiner explained that development of seborrheic keratosis is a common condition of aging, and that the Veteran's other skin disabilities were related to sun exposure.  The Board notes that a September 2013 treatment record from the Bonhham, Texas VAMC notes the Veteran was employed as a builder for many years, but had not recently had significant sun exposure.  The examiner stated that both the Veteran's current skin disabilities were unrelated to any in-service exposure to toxic substances, such as gunpowder residue.  

The Veteran has reported that the black spots on his head, face and back appeared a few years after his 1960 separation from service.  However, he reported not receiving treatment for the spots until 1999.  The first indication of basal cell carcinoma in the Veteran's treatment records is in 2000, and his treatment records indicate he was first diagnosed with seborrheic keratosis in 2003.  The two medical opinions of record do not indicate any relationship between the Veteran's service and his current skin disabilities, and instead attribute these disabilities to aging and sun exposure.  There is no other competent evidence of record indicating a relationship between the Veteran's current skin disabilities and his service.  As the preponderance of the competent evidence is against a nexus between the Veteran's service and his current skin disabilities, the third element of his service connection claim is not met.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for seborrheic keratosis and basal cell carcinoma.  The claimed disorders were not incurred during service, did not manifest to a compensable degree within a year of service separation, have not been continuous since service separation, and are not etiologically related to any incident of service.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim of entitlement to service connection for seborrheic keratosis and basal cell carcinoma.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  An October 2007 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in April 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a February 2013 medical examination to obtain an opinion as to whether his current skin disabilities were related to his service.  As discussed in the Board's July 2013 remand, the VA examiner provided an adequate opinion as to the Veteran's dermatitis claim, but did not provide an adequate opinion as to his seborrheic keratosis and basal cell carcinoma.  Accordingly, the case was sent back to the same VA examiner, who furnished an opinion as to these specific disabilities in September 2013.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination and the addendum opinion are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2011 Board hearing, the undersigned Acting VLJ specifically addressed the criteria for service connection and asked several questions regarding past medical treatment to determine whether all relevant treatment records had been obtained.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for seborrheic keratosis and basal cell carcinoma is denied.  



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


